Citation Nr: 0308781	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  93-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits based on recognition of the deceased 
veteran's son, "[redacted]," as a "child" on the basis of 
permanent incapacity for self support prior to attaining the 
age eighteen years.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from March 1953 to 
January 1955.  The veteran died in March 1983.  [redacted], the 
veteran's son, was born in February 1963.  

A March 1989 decision of the Board of Veterans' Appeals 
(Board) determined that the veteran's son was not permanently 
incapable of self support prior to reaching his 18th birthday 
and, accordingly, entitlement to Department of Veterans 
Affairs (VA) benefits as a "child" was denied.

Since September 1990, the appellant, who is the veteran's 
daughter and the sister of [redacted], filed a claim on his 
behalf, acting as "next friend" under 38 C.F.R. § 
20.301(b), and submitted various documents, seeking to reopen 
a claim for benefits for the veteran's son as a "child" of 
the veteran on the basis of permanent incapacity for self 
support prior to reaching age 18.  November 1990, October 
1992, and April 1993 decisions of the San Juan, Puerto Rico, 
Regional Office (RO) treated the additional evidence as 
reopening the claim for benefits for helpless child status.

Upon a review of the procedural history of this case the 
Board in September 1999, found that the appellant had 
submitted new and material evidence to reopen a claim on the 
issue of entitlement to benefits on account of permanent 
incapacity for self support of the deceased veteran's son 
prior to his 18th birthday in February 1981, and remanded the 
case for further development.


FINDING OF FACT

At the time of his 18th birthday, the veteran's son was not 
permanently incapable of self support.


CONCLUSION OF LAW

The criteria for recognition of [redacted] as a "child" based on 
permanent incapacity for self support before attaining age 18 
have not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. 
§§ 3.57; 3.356 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the appellant's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the appellant by a letter 
dated in January 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
In this letter, and a letter dated in December 1999, she was 
advised that it was her responsibility to send medical 
records from private physicians regarding [redacted]'s capacity 
for self support prior to the age of 18 and VA would assist 
her obtain any records.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, [redacted]'s VA medical records 
have been associated with the claims file.  Private medical 
records are also of record.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The appellant was requested by the September 
1999 Board remand, and letters dated in December 1999 and 
January 2003 from the RO, to obtain a private medical opinion 
from the veteran's son private healthcare provider.  However, 
the appellant has not responded to these requests.  She was 
also notified in a January 2003 supplemental statement of the 
case what evidence had been received, and that the opinion 
from the private healthcare provider that treated the 
veteran's son was the subject of the September 1999 Board 
remand had not been received.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the Veterans 
Claims Assistance Act of 2000 reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  

Under the provisions of 38 C.F.R. § 3.57(a)(ii), the term 
child of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; or who, before 
reaching the age of 18 years, became permanently incapable of 
self support.  38 U.S.C.A. § 101(4)(A).

In order to establish entitlement to basic eligibility to 
benefits as a "helpless" child, the child must be shown to 
be permanently incapable of self support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.356(a).  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self support through his own efforts by reason 
of physical or mental defects.  38 C.F.R. § 3.356(b).  The 
fact that the "child" is earning his or her own support is 
prima facie evidence that he or she is not incapable of self 
support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self 
support will not be considered to exist when the child by his 
or her own efforts is provided with sufficient income for his 
or her reasonable support.  Id.  

A child shown by proper evidence to have been permanently 
incapable of self support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, is not considered as rebutting permanent 
incapability of self support otherwise established.  Id.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  38 
C.F.R. § 3.356(b)(3).  

In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self support, factors other than 
employment are for consideration.  Id.  In such cases, there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Id.  Lack of employment of 
the child either prior to the delimiting age or thereafter, 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.  The 
capacity of a child for self support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.  38 C.F.R. § 3.356(b)(4).  

Medical records from the Puerto Rico Medical Center indicate 
the veteran's son was treated for idiopathic precocious 
puberty, in 1968.  Thereafter, in 1971, precocious puberty, 
as well as a hypothalamic mass were found.  A ventriculo-
atrial shunt was put in place.  In October 1985, a right 
ventriculoperitoneal shunt was implanted.  The diagnosis was 
hydrocephalus, status post right ventriculoperitoneal shunt.

A private medical report from C. A. Saenz de Rodriguez, M.D., 
dated in December 1985, reported that the veteran's son was 
diagnosed with a hypothalamic tumor when he was 5 years old, 
and in 1985, a ventriculojugular shunt was replaced with a 
ventriculoperitoneal shunt.  Dr. Saenz stated that the 
veteran's son was not able to continue with his studies and 
was disabled.

A VA psychological examination conducted in May 1986, found 
that the intellectual functioning of the veteran's son was 
within the dull normal range.  His lowest scores were in 
those areas that measured the ability to concentrate, mental 
alertness, and the capacity for visual motor organization.  
It was noted that remote memory and visual motor coordination 
were affected.  The veteran's son was noted to be in contact 
with reality, however, his judgment was defective.  The 
examiner stated that the testing was suggestive of organic 
brain syndrome, and that the veteran's son was incapable of 
self support.  The examiner further indicated that he could 
benefit from vocational rehabilitation.  

A VA examination conducted July 1986 in found no abnormal 
physical findings, but noted a hypothalamic tumor, with 
valve.  It was noted that the veteran's son was not 
bedridden, did not need hospitalization, and was able to 
travel alone.  

In a September 1990 statement from Dr. Saenz, it was noted 
that due to the hypothalamus tumor, the veteran's son did not 
develop adequately, either physically or mentally.  Dr. Saenz 
also stated that the veteran's son had experienced a loss of 
vision and had recently suffered a cerebral embolism, and 
that the valve had to be replaced.  It was further noted that 
the veteran's son was now an orphan, and that he was totally 
disabled from working and supporting himself independently.

In a statement dated in June 1992, Dr. Saenz related that the 
veteran's son had undergone surgery in childhood because of a 
tumor of the hypothalamus, producing hydrocephaly and 
necessitating placement of a ventriculoperitoneal valve.  Dr. 
Saenz indicated that "it is impossible for [the veteran's 
son] to study and work, and he has therefore been unable to 
be self-sufficient."  Dr. Saenz also stated that the 
veteran's son had no resources or the possibility of doing 
any kind of work.

In an additional statement dated in August 1993, from Dr. 
Saenz, it was reported that the veteran's son had not had 
adequate physical and sexual development and had not been 
able to finish school following surgery for a hypothalamic 
tumor.  Dr. Saenz stated that "because of his condition, 
this has made [the veteran's son] completely dependent on his 
parents; he has not been able to sustain a job, both parents 
are deceased now."

The evidentiary record, as summarized above, does not 
demonstrate that the veteran's son became permanently 
incapable of self support on or before his 18th birthday in 
1981.  Although it is noted that [redacted] had a hypothalamus 
tumor that produced hydrocephalus prior to his 18th birthday, 
this does not establish that such symptoms rendered him 
permanently incapable of self support at that time.  
Transcripts of grades from 1978 to 1981, indicate that 
although the veteran's son received poor grades, he was 
attending secondary school.  None of the evidence, to include 
the statements from Dr. Saenz, indicates that the physical or 
mental impairments of the veteran's son before the age of 18, 
rendered him incapable of self support.  Evidence that the 
veteran's son became incapable of self support at some later 
point in time is not material to the issue presented here.  
Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to recognition of [redacted], the 
veteran's son as a "child" on the basis of permanent 
incapacity for self support prior to attaining the age 
eighteen years is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

